               Case 3:21-cr-00070-RS Document 74 Filed 08/13/21 Page 1 of 2



 1   GEOFFREY HANSEN
     Acting Federal Public Defender
 2   Northern District of California
     SOPHIA WHITING
 3
     Assistant Federal Public Defender
 4   19th Floor Federal Building - Box 36106
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Sophia_Whiting@fd.org
 7

 8   Counsel for Defendant POWELL
 9

10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                        SAN FRANCISCO DIVISION
13

14      UNITED STATES OF AMERICA,                          Case No.: CR 21-070 RS
15                      Plaintiff,                         STIPULATION AND ORDER
                                                           EXCLUDING TIME UNDER THE
16              v.                                         SPEEDY TRIAL ACT, REQUESTING
                                                           TO CONTINUE HEARING, AND
17      BENNIE POWELL JR.,                                 SETTING BRIEFING SCHEDULE
18                      Defendant.
19

20

21
             Bennie Powell Jr. is scheduled to appear for a change of plea hearing on Monday,
22
     August 16, 2021 at 1:00 p.m. The defense has informed the government that they intend to file
23
     a motion to suppress and the parties have conferred about a proposed briefing and hearing
24
     schedule. The proposed schedule is as follows: defense motion due by September 28, 2021,
25
     government response due by October 12, 2021, defense reply due by October 19, 2021, and
26
     motion hearing on October 26, 2021. The parties therefore jointly request to vacate the hearing
27
     on August 16, 2021, and set the matter for a motion hearing on October 26, 2021, or as soon
28
     thereafter the Court is available.

     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND [PROPOSED] ORDER
               Case 3:21-cr-00070-RS Document 74 Filed 08/13/21 Page 2 of 2



 1           The parties further stipulate and request that, under the Speedy Trial Act, the Court
 2   exclude the time from August 16, 2021, to October 26, 2021. Mr. Powell and his counsel are
 3   investigating and reviewing discovery produced by the government. An exclusion is therefore
 4   appropriate under 18 U.S.C. § 3161(h)(7)(B)(iv), effective preparation of counsel, taking into
 5   account the exercise of due diligence. An exclusion of time from August 16, 2021, to October
 6   26, 2021, is also appropriate under 18 U.S.C. § 3161(h)(7)(B)(iv), as the ends of justice served
 7   the granting of such continuance outweigh the best interest of the public and the defendant in a
 8   speedy trial. Furthermore, from the time the pretrial motion is filed through the disposition of
 9   such motion will be excluded under 18 U.S.C. § 3161 (h)(1)(D).
10           IT IS SO STIPULATED.
11

12
                       August 13, 2021                     STEPHANIE HINDS
13                     Dated                               Acting United States Attorney
                                                           Northern District of California
14
                                                                     /S
15
                                                           YOOSUN KOH
16                                                         Assistant United States Attorney

17

18
                      August 13, 2021                      GEOFFREY HANSEN
19                    Dated                                Acting Federal Public Defender
                                                           Northern District of California
20
                                                                     /S
21                                                         SOPHIA WHITING
                                                           Assistant Federal Public Defender
22

23

24
             IT IS SO ORDERED.
25

26
              August 13, 2021
             ___________________                   _____________________________________
27
             Dated                                 THE HONORABLE RICHARD SEEBORG
28                                                 United States District Judge


     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND [PROPOSED] ORDER 2
